UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 113 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. File No. 333-164086 ENVIRATRENDS INC. (Name of issuer in its charter) Wyoming 27-0566627 (State or other jurisdiction of incorporation or organization) IRS I.D. 1900 Main Street Suite 312 Sarasota, FL (Address of principal executive offices) (Zip Code) Common Stock, No Par Value Per Share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place anx in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 85 Pursuant to the requirements of the Securities Exchange Act of 1934, Enviratrends, Inc has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Name Date Signature By: Russell Haraburda, President, May 17, 2013 /s/ Russell Haraburda Chief Executive Officer and Principal Executive Officer Instruction: This form is required by Rules 12g-4, 12h-3 and 15d-6 of the General Rules and Regulations under the Securities Exchange Act of 1934. The registrant shall file with the Commission three copies of Form 15, one of which shall be manually signed. It may be signed by an officer of the registrant, by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed orprinted under the signature.
